                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         CHATTANOOGA

SHANDLE MARIE RILEY,                                   §
                                                       §       Case No. 1:19-cv-304
                       Plaintiff,                      §       Judge Travis R. McDonough
                                                       §       Magistrate Judge Christopher H. Steger
~v~                                                    §       JURY DEMANDED
                                                       §       Consolidated
HAMILTON COUNTY GOVERNMENT,                            §       1:19-cv-198
                                                       §       1:19-cv-305
DANIEL WILKEY,                                         §       1:19-cv-329
individually and in his capacity as deputy sheriff     §       1:19-cv-348
for Hamilton County Government, and                    §       1:19-cv-16
                                                       §       1:19-cv-17
JACOB GOFORTH,                                         §       1:19-cv-19
individually and in his capacity as deputy sheriff     §       1:19-cv-20
for Hamilton County Government,                        §       1:19-cv-44
                                                       §
                       Defendants.                     §

                             MOTION FOR SUBSTITUTION OF PARTY

       Plaintiff, Joleen Lemons (“Plaintiff”), as the guardian and next friend of A.M., moves this Court

to substitute A.M. as the party in interest based upon the following:

       1.      At the time the Plaintiff filed her cause of action in the Hamilton County Circuit Court,

A.M. was a minor.

       2.      A.M. reached the age of majority under Tennessee law in May 2020.

       3.      Consequently, Plaintiff no longer has standing to pursue this matter as the guardian and

next friend of A.M.

       4.      The emancipation of A.M. constitutes an event occurring subsequent to the initiation of

this action in the state court, deprives this Court of the ability to give meaningful relief to the current

Plaintiff, and makes Plaintiff’s claims on A.M.’s behalf moot.

       5.      Since A.M. is now an adult, and since she desires to proceed in this cause of action, Fed.

R. Civ. P., Rule 17(c)(1)(A), and (2) is no longer applicable to this action.
                                                     ~1~

 Case 1:19-cv-00304-TRM-CHS Document 99 Filed 06/02/20 Page 1 of 2 PageID #: 596
       6.      Plaintiff relies upon her Memorandum of Law in further support of this motion, and shall

incorporate it hereto.

       Wherefore, Plaintiff moves this Court for the following relief:

       a.      To substitute A.M. as the real party in interest as the plaintiff in this matter under her full

given name: AVIANA CHANEL MCKENZIE.

                                       Respectfully submitted,

                                               By: /s/ Robin Ruben Flores
                                                      RUBEN FLORES
                                                      TENN. BPR #20751
                                                      GA. STATE BAR #200745
                                                             Attorney for A.M., and
                                                             Joleen Lemons
                                                             4110-A Brainerd Road
                                                             Chattanooga, TN 37411
                                                             (423) 267-1575
                                                             robin@robinfloreslaw.com

CERTIFICATE OF SERVICE

        I certify that I have delivered a copy of this motion to all persons noted on the electronic filing
receipt and so delivered on the date and time shown on the same receipt.

                               By: s/ Robin Ruben Flores




                                                    ~2~

 Case 1:19-cv-00304-TRM-CHS Document 99 Filed 06/02/20 Page 2 of 2 PageID #: 597
